Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
While PG Publication No. 2006/0016646 to Banks et al discloses a friction disk (see Figure 1) having most all the features of the instant invention including: a friction disk core 22 having an inner diameter edge (i.e., the edge nearest center 34), an outer diameter edge 41, and a first surface 24 with multiple mortises 44 extending radially across the first surface 24 (see Figure 3), each of the multiple mortises 44 having a different dimension at the inner diameter edge than at the outer diameter edge 42 (see Figure 2 and paragraph 0039) and a first wear liner 28 (see Figure 5) having two wear liner segments (see Figure 1 and multiple segments 28) each including a wear surface and an non wear surface having a tenon 56 with a complimentary shape to each of the mortises 44 (see paragraph 0042), the tenon 56 being configured to be received by a corresponding mortise 44 of the multiple mortises to couple the wear liner segments 28 to the friction disk core to form an annular liner (see Figure 1 and paragraph 0042), and wherein each of the mortises 44 has a depth that is less than half of a thickness of the friction disk core 22 (see Figure 3), all as claimed in independent Claims 1, 9, and 16, Banks et al do not disclose the new claim limitation to the independent claims that “each of the mortises extend from the inner diameter edge of the friction disk core to the outer diameter edge of the friction disk core”.
As applicant pointed out in his remarks filed December 23, 2020, in the First Action Interview Office Action, the Examiner introduced a new reference, Banks et al (U.S. Pat. Pub. No. 2006/0016646) that the Examiner indicated disclosed the previously wherein each of the multiple mortises extend from the inner diameter edge of the friction disk core to the outer diameter edge of the friction disk core. As shown in the Banks et al reference, the mortises end before the inner diameter edge of the friction disk core. Thus, Banks et al. cannot disclose or contemplate at least this feature of claims 1, 9, and 16.  It is for this reason that applicant’s invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122.  The examiner can normally be reached on Monday - Wednesday 7 AM - 3:30 PM and Thursday 7 AM - 11 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        01/04/21